Citation Nr: 0909828	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-34 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of 
pneumonia with breathing problems.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for a heart disorder.

7.  Entitlement to service connection for organic brain 
syndrome.

8.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to 
December 1987 and was mobilized for active duty from January 
2003 to July 2003 from his service in the Kansas Army 
National Guard.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Wichita, Kansas (RO).  

The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD), a low back disorder, right 
ear hearing loss, and tinnitus are addressed in the remand 
portion of the decision below, and are remanded to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's current heart disorder is not shown by the 
medical evidence of record to be related to his active duty 
service or any incident therein.

2.  The Veteran's current organic brain syndrome is not shown 
by the medical evidence of record to be related to his active 
duty service, or any incident therein.

3.  A current diagnosis of a left shoulder disorder is not 
shown by the evidence of record.

4.  A current diagnosis of residuals of pneumonia with 
breathing problems is not shown by the evidence of record.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Organic brain syndrome was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  A left shoulder disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

4.  Residuals of pneumonia with breathing problems was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for entitlement to 
service connection for a heart disorder, organic brain 
syndrome, a left shoulder disorder, and residuals of 
pneumonia with breathing problems, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to the initial adjudication of the 
Veteran's claims, November 2003, April 2004, August 2005, and 
October 2005 letters satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letters 
did not notify the Veteran of the assignment of effective 
dates or disability evaluations, any notice error is harmless 
because the claims are being denied, and thus no rating or 
effective date will be assigned with respect to any claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Sanders, 487 F.3d at 889; 
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007) 
(noting that notice deficiencies are prejudicial unless VA 
shows that the purpose of the notice was not frustrated).

The Veteran's service treatment records, VA medical treatment 
records, identified private medical records, and VA 
examination reports have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  During his November 2008 hearing before 
the Board, the Veteran noted that he received disability 
benefits from the Social Security Administration (SSA).  
However, the Veteran's SSA records are not of file.  The duty 
to assist extends to obtaining SSA records where they are 
relevant to the issue under consideration.  Murinscak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  Here, the Board 
finds that the SSA records are not relevant because the 
question is not the extent to which the Veteran's disorders 
impact his functioning, but whether the Veteran has 
disabilities which are related to active service.  
Accordingly, there is no prejudice to the Veteran in not 
obtaining such records.  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Dingess/Hartman, 19 Vet. App. 473. 

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999) ; see also Pond v. West, 12 Vet App. 341, 346 
(1999).

I.  Heart Disorder

The Veteran claims entitlement to service connection for a 
heart disorder.  Specifically, he contends that he had heat 
stroke or heat exhaustion during service in 2003, and that 
his current heart disorder, first diagnosed in 2004 or 2005, 
was caused by this inservice episode of heat stroke.  

The Veteran's service treatment records from December 1984 
through December 1987 are negative for any complaints or 
findings of a heart disorder.  His July 1984 enlistment 
examination found his heart to be normal, and he denied any 
heart trouble in a report of medical history, completed at 
that time.  A separation examination is not in the Veteran's 
claims file.  The Veteran's service treatment records from 
January 2003 through July 2003 are also negative for any 
complaints or findings of a heart disorder.  In addition, the 
Veteran's service treatment records do not contain any 
indication or evidence that he had a heat stroke or heat 
exhaustion during service.  In a January 2003 retention 
examination, the Veteran's heart was noted to be normal.  In 
a report of medical history, completed at that time, the 
Veteran denied any heart trouble.  In a June 2003 post-
deployment health assessment, the Veteran denied a history of 
chest pain or pressure.  In a July 2003 memorandum, the 
Veteran declined to undergo a physical examination as part of 
his demobilization processing.  In addition, he noted that he 
was not hospitalized while on active Federal service.  He 
also indicated that he only received treatment for having a 
tooth pulled during service.

VA treatment records from April 2004 through February 2007 
reveal diagnoses of and treatment of patent foramen ovale 
(PFO).  The treatment records also reveal diagnoses of a 
history of strokes.  An April 2004 echocardiogram report 
reveals an impression of a small PFO.  An April 2004 
transesophageal echocardiogram was normal except for the 
passage of bubbles from right to left with coughing.  An 
April 2004 treatment record notes a working diagnosis of 
strokes.  The physician was not sure when the strokes 
occurred, and noted that it was possible that they were 
present within the last year.  The physician also stated that 
the PFO was suggestive of paradoxical embolus, noting that, 
although PFO's may be asymptomatic and detected in passing, 
the presence of a stroke at a young age and that of a PFO, 
although small, is highly suggestive as a possible etiology 
for the stroke.  In a May 2004 letter, the Veteran's treating 
neurologist stated that it was "highly likely, but not 
proven yet, that [the Veteran's] strokes arose from a clot 
that moved across the heart chambers.  This movement could be 
the result of an abnormal connection between the right and 
left sides of the heart."  A March 2005 echocardiogram 
showed no change from the previous year.  An April 2005 
treatment record notes a history of PFO and strokes.  In an 
October 2005 treatment record, the VA physician diagnosed 
cerebral infarcts possibly due to, or at least associated 
with, a small PFO and reported that "we do not even know 
when the strokes occurred," but noted that "[t]hey may well 
have occurred while on active duty, but they were identified 
by the MRI and not clinical examination."  An October 2005 
treatment record notes that the Veteran denied any complaints 
of chest pain, shortness of breath, palpitation, syncope, and 
claudication.  The Veteran did note difficulty in cognitive 
expression in speech.  Physical examination of the heart 
revealed S1 and S2 without murmur.  After reviewing the 
Veteran's medical history, the VA physician diagnosed an 
asymptomatic stroke, noting that the "origin of the stroke 
is not very clear.  It may have some association with PFO 
(patent foramen ovale) or may not."  A February 2007 
treatment record notes the Veteran's complaints of heart 
palpitations.  He stated that he felt like his heart was 
fluttering in his chest.  Physical examination was normal.  
The diagnosis was palpitations.

In June 2005, the Veteran underwent a VA examination.  He 
complained of heart palpitation with exertion.  The exam 
notes a history of atrial or septal wall shunt with its onset 
in 2004.  Physical examination revealed S1 and S2 with 
regular rhythm, absent murmur, absent click, and absent 
pericardial rub.  The examination report also notes New York 
Heart Association classification of heart disease to be Class 
I.  A June 2005 x-ray of the Veteran's chest revealed no 
acute cardiopulmonary process.  The diagnosis was "[n]ormal 
heart functioning" with "[n]on clinical trace mitral, 
pulmonic and tricuspid regurgitation, within normal 
limitations of physiologic functioning" and "[b]orderline 
bilateral atrium enlargement and previous report of PFO give 
[consistency] with a PFO, a congenital condition."

The Board finds that the evidence of record does not support 
a finding of service connection for a heart disorder.  There 
is a current diagnosis of a heart disorder.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  However, there is no inservice 
evidence of a heart disorder.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  

Nevertheless, the other evidence of record does not indicate 
that the Veteran's heart disorder is related to active 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  The only medical opinion of record indicates 
that the Veteran's heart disorder is more likely a congenital 
defect.  In addition, although the Veteran's VA treatment 
records reveal that his heart disorder may be related to his 
history of strokes, in that his heart disorder may have 
caused his strokes, there is no evidence that the Veteran's 
heart disorder or history of strokes are related to service.  
Specifically, the Veteran's VA treatment records reveal that 
his VA physicians could not determine whether he had any 
strokes during service.  Accordingly, absent any evidence 
that the Veteran's heart disorder is related to service, 
service connection for a heart disorder is not warranted.

The Board acknowledges that the Veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  During his November 2008 hearing before the Board, 
the Veteran testified that he believed that his heart 
disorder was caused by heat exhaustion or heat stroke which 
occurred during active duty service in 2003.  However, the 
Veteran's statements, as a lay person, are not competent 
evidence that any symptoms that he experienced in service 
were due to heat stroke or heat exhaustion or that a 
relationship exists between his military service and his 
current heart disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

In summary, the record is devoid of sufficiently competent 
evidence establishing that the Veteran's heart disorder 
became manifest or otherwise originated during the Veteran's 
period of service.  The probative medical evidence fails to 
establish any relationship or nexus between such a disorder 
and the Veteran's periods of service.  Therefore, the Board 
concludes that a heart disorder was not incurred in or 
aggravated by service, and the claim for service connection 
must be denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Organic Brain Syndrome

The Veteran claims entitlement to service connection for 
organic brain syndrome.  Specifically, he contends that he 
likely had a stroke during service in 2003 which caused his 
current cognitive disorder.  He notes that his current 
symptoms include memory loss.

The Veteran's service treatment records from December 1984 
through December 1987 are negative for any complaints or 
findings of a cognitive or neurological disorder.  His July 
1984 enlistment examination found his head and neurological 
status to be normal, and he denied any memory loss in a 
report of medical history, completed at that time.  A 
separation examination is not in the Veteran's claims file.  
The Veteran's service treatment records from January 2003 
through July 2003 are also negative for any complaints or 
findings of a cognitive or neurological disorder.  In 
addition, the Veteran's service treatment records do not 
contain any indication or evidence that he had a stroke 
during service.  In a January 2003 retention examination, the 
Veteran's head and neurological status were noted to be 
normal.  However, in a report of medical history, completed 
at that time, the Veteran reported a history of head injury 
and memory loss and noted that he had a severe head injury in 
1983 due to a motor vehicle accident, and that he had been in 
a coma.  In a June 2003 post-deployment health assessment, 
the Veteran reported a history of headaches, dizziness, 
fainting, and light-headedness.  In a July 2003 post-
deployment medical assessment, the Veteran complained of a 
bad memory and indicated that he felt his memory was getting 
worse.  In a July 2003 memorandum, the Veteran declined to 
undergo a physical examination as part of his demobilization 
processing.  In addition, he noted that he was not 
hospitalized while on active Federal service.  He also 
indicated that he only received treatment for having a tooth 
pulled during service.

Post-service VA treatment records reveal diagnoses of and 
treatment for residuals of a stroke, stroke like brain 
lesions, and a cognitive disorder due to a cerebrovascular 
accident.  A January 2004 computed tomography (CT) scan of 
the head revealed areas of low density, one in the region of 
the temporal operculum on the right and the second one in the 
medial aspect of the left frontal lobe.  Both areas were 
noted to be atypical for stroke or infarct, and there was no 
enhancement.  A February 2004 magnetic resonance imaging 
(MRI) scan of the head showed encephalomalacia changes in the 
right posterior temporal and left frontal regions which 
resembled old infarcts.  There was a small focus of 
demyelination in the right frontal lobe, which could be 
multiple sclerosis or infarcts from previous vasculitis or IV 
drug abuse.  The contrast portion of the MRI did not show any 
abnormal areas of enhancement.  


A March 2004 treatment record notes the Veteran's complaints 
of memory difficulties.  The Veteran was unable to pinpoint 
the exact date of onset, but estimated it to be in March 
2003.  He noted that the onset became noticeable when he got 
lost while driving during active duty service between March 
2003 and July 2003.  He also reported that, after waking up 
one night during service to use the bathroom, he got lost 
returning to his bed, and slept in the wrong bed.  His wife 
stated that, after service, she noticed some personality 
changes including memory loss and loss of interest in sexual 
activity.  She also indicated that the Veteran got lost while 
driving.  The Veteran stated that at work, if he is given 
instructions, he needed to attend to them right away, or he 
would forget.  He denied a history of chronic troublesome 
headaches.  He reported occasional sudden twitches or spasms 
of one arm or the face.  He denied a loss of consciousness, 
falling, tongue bites, or incontinence when the twitches or 
spasms occurred.  He also denied double vision, loss of 
vision, inability to swallow, inability to speak, problems 
walking or climbing, and sphincter control.  He stated that 
he got hot many times during service and he may have had heat 
exhaustion.  He also reported that while riding on a truck 
during service, he hit his head on the roof of a vehicle due 
to the bumpy road.  The VA physician reviewed the January 
2004 CT scan of the head and the February 2004 MRI of the 
head.  A mini-mental status examination revealed two errors 
including one in immediate recall and one in time of the day.  
There were no other difficulties.  The Veteran's recall of 
recent newsworthy events was good, and he was relaxed and 
cooperative.  The VA physician observed one or two tics in 
the right facial region and one or two jerks of extremely 
brief duration and very brief amplitude in the right upper 
extremity, which were noted to be tics rather than focal 
seizures because there was no clouding or alteration of 
awareness.  The remainder of the physical examination was 
normal.  The impression was temporal lesion on the right 
side, most likely responsible for some of the memory 
difficulties.  The VA physician noted that it was unclear 
whether they represented memory difficulties or directional 
disorientation and spatial disorientation.  The VA physician 
further reported that the etiology of the identified multiple 
cerebral and subcortical lesions was puzzling and unclear, 
and noted that they could be due to multiple infarcts or 
vasculitis.

An April 2004 VA treatment record reveals that the February 
2004 MRI scan showed at least two lesions, temporoparietal on 
the right and frontal on the left, and possible 
periventricular transependymal hyperintensities.  The VA 
physician noted that this may represent multiple infarcts.  A 
carotid ultrasound was normal and an echocardiogram showed a 
possible PFO.  A transesophageal echocardiogram was normal 
except for the passage of bubbles from the right to left with 
coughing.  The VA physician noted a continued working 
diagnosis of strokes in a younger age.  The VA physician was 
not sure when the strokes occurred, and noted that it was 
possible that they were present the prior year.  The VA 
physician was also unsure of the relationship to the time 
when the Veteran bumped his head while riding in a convoy 
during service.  The VA physician stated that the PFO is 
suggestive of paradoxical embolus, and that although the PFO 
may be asymptomatic and detected in passing, the presence of 
a stroke at a young age and that of a PFO, although small, 
admitting right to left passage of air bubbles are highly 
suggestive as a possible etiology for the stroke.  In a May 
2004 letter, the VA physician stated that it was highly 
likely, but not proven yet, that the Veteran's strokes arose 
from a clot that moved across the heart chambers and that 
this movement could be the result of an abnormal connection 
between the right and left sides of the heart.  A May 2004 
low amplitude awake electroencephalogram (EEG) was normal.  A 
November 2004 treatment note reveals the VA physician's 
strong belief that the Veteran's jerking and eye blinking 
were mannerisms or tics, and not seizures.  The diagnosis was 
PFO with stroke or stroke like brain lesions.  An April 2005 
treatment record noted a history of PFO and stroke and 
reported that an April 2005 MRI of the head showed the same 
findings as the 2004 MRI.  

An October 2005 VA treatment record reveals a history of 
cognitive difficulties with an unknown onset, and that the 
Veteran's wife recognized the symptoms after he returned from 
Iraq.  She noted symptoms of needing repetition with 
instruction, slowness, and lack of initiative.  The VA 
physician stated that these symptoms may have been present 
all along and not a new feature attributable to his stroke, 
and that they did not know when the strokes occurred.  The VA 
physician noted that the strokes may well have occurred while 
the Veteran was on active duty, but they were identified by 
the MRI and not clinical examination.  The diagnosis was 
cerebral infarcts possibly due to, or at least associated 
with, a small PFO.  The VA physician again indicated that the 
Veteran's complaints of facial and head jerking were most 
likely mannerisms and not seizures.  Another October 2005 VA 
treatment record notes that the Veteran was diagnosed with a 
history of strokes after his return from Iraq and that the 
origin of the strokes is not very clear, but there may be 
some association with PFO, or there may not.

A May 2005 VA examination reveals a diagnosis of organic 
brain syndrome, according to the medical record.  VA 
treatment records from October 2005 through April 2006 reveal 
diagnoses of cognitive disorder due to cerebrovascular 
accident.

In June 2005, the Veteran underwent a VA examination.  The 
Veteran complained of increased loss of memory in 2003, but 
noted that it was not as bad as before.  He denied any head 
trauma during service.  The Veteran denied weakness or 
paralysis, paresthesias, numbness, incoordination, loss of 
vision, and speech difficulty.  The Veteran reported having 
seizures once per day which he described as shaking his head.  
He also complained of memory loss.  A neurological 
examination revealed normal coordination, normal orientation, 
normal memory, and normal speech.  There was no motor loss 
and no sensory loss.  A Babinski sign and a Romberg's sign 
were both negative and cranial nerve functions were normal.  
Deep tendon reflexes were 2+.  An April 2005 MRI of the brain 
showed an old ischemic injury to the right posteroparietal 
lobe and left frontal lobe with no acute abnormalities.  The 
diagnosis was status post cerebrovascular accident.  The VA 
examiner concluded that the cerebrovascular accident occurred 
prior to service and there was no event in service because 
the Veteran reported that he was having memory problems prior 
to service for many years.

In October 2007, the Veteran underwent a VA neurological 
evaluation.  The VA examiner noted the Veteran's previous 
complaints of subjective memory problems prior to service and 
his belief that they worsened during service in 2003.  With 
regard to the Veteran's report that he could not find his own 
bed after getting up during the night to use the bathroom 
during service in 2003, the VA examiner stated that this 
problem could happen to anyone and does not show a conclusive 
problem with memory.  The Veteran reported that he had a heat 
stroke during service in Iraq and stated that he had a poor 
short-term memory ever since.  He noted that his long-term 
memory was normal.  He also complained of sleep difficulties 
and a history of alcohol abuse.  The Veteran reported that he 
had a mild concussion in 1987.  Physical examination showed a 
normal motor examination and a normal sensory examination.  
In addition, a cerebellar examination was normal, there was 
no evidence of chorea, and there was no carotid bruits.  
Memory testing showed normal long-term memory but short-term 
memory testing showed inconsistent results.  The VA examiner 
noted that, when it was apparent that the Veteran's memory 
was being tested he would fail, but when he was not aware 
that his memory was being tested, he was successful and his 
memory was intact.  Accordingly, the VA examiner determined 
that the results indicated malingering.  The VA examiner 
diagnosed malingering, alcoholism, and no cerebrovascular 
accident secondary to service.  In addition, the VA examiner 
concluded that the Veteran's memory problems existed prior to 
service with no aggravation during service, and noted that 
radiological brain changes were prior to service and 
secondary to a congenital heart defect.

The Board finds that the evidence of record does not support 
a finding of service connection for organic brain syndrome.  
There is a current diagnosis of organic brain syndrome of 
record.  Degmetich, 104 F.3d at 1333 (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  However, the Veteran 
reported a history of memory loss on his January 2003 
retention examination, noting a severe head injury in 1983 
from a motor vehicle accident which resulted in a coma.  In a 
July 2003 post-deployment medical assessment, the Veteran 
complained of a bad memory and indicated that he felt his 
memory was getting worse.  There is no indication of any 
other complaints of or treatment for memory loss in the 
Veteran's service treatment records.  In addition, the other 
evidence of record does not relate the Veteran's organic 
brain syndrome to active service.  Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability).  Both the June 2005 and 
the October 2007 VA examiners determined that the Veteran's 
cognitive disorder was not related to service.  The June 2005 
VA examiner diagnosed status post cerebrovascular accident 
which occurred prior to service with no event found in 
service, noting that the Veteran reported having memory 
problems prior to service for many years.  The October 2007 
VA examiner also concluded that the Veteran's memory problems 
existed prior to service with no aggravation during service.  
In addition, the Veteran's VA treatment records reveal that 
his strokes were likely caused by his PFO, and that although 
it was possible, there was no way to determine whether the 
Veteran had a stroke during service or when they occurred.  
In addition, the Veteran's VA treating physician stated that 
the Veteran's symptoms may have been present all along and 
not attributable to his stroke.

The Board acknowledges that the Veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experienced, including that he experienced some memory loss 
while in service.  See, e.g., Layno, 6 Vet. App. 465.  
However, the Veteran's statements with regard to the onset of 
his memory loss symptoms are inconsistent.  In his January 
2003 retention examination, the Veteran reported a history of 
memory loss, noting a severe head injury in 1983 after a 
motor vehicle accident which resulted in a coma.  He also 
attributed his memory loss to "paint in the military."  In 
a March 2004 VA treatment record, the Veteran indicated that 
he was unable to determine the exact date of onset of his 
memory loss symptoms, but estimated them to be in March 2003.  
During a June 2005 VA examination, the Veteran noted an 
increased loss of memory in 2003, but stated that his memory 
loss was not as bad as it was before.  During his November 
2008 hearing before the Board, the Veteran reported that he 
first noticed his memory trouble after an incident of heat 
stroke or heat exhaustion in 2003 during service.  As the 
Veteran's statements with regard to the onset of his memory 
difficulties are inconsistent, the Board does not find the 
Veteran's statements to be credible.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) (noting that the credibility of a 
witness may be impeached by a showing of interest, bias, 
inconsistent statements, consistency with other evidence), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant 
part by statute, Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  In addition, 
with regard to the Veteran's statements that he had a stroke 
in service and that his organic brain syndrome is the result 
of the inservice stroke, the Veteran's statements are not 
competent to establish a diagnosis and are not competent to 
establish a medical nexus between his current disorder and 
service.  Espiritu, 2 Vet. App. at 495 (holding that lay 
testimony is competent to establish pain or symptoms, but not 
establish a medical opinion).  Absent any medical evidence 
that that the Veteran's organic brain syndrome is related to 
active service, service connection is not warranted.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (noting that 
the question of whether a diagnosed disability is 
etiologically related to active service requires competent 
medical evidence).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.

III.  Left Shoulder Disorder and 
Residuals of Pneumonia with Breathing Problems

The Veteran is also seeking service connection for a left 
shoulder disorder and residuals of pneumonia with breathing 
problems.  He contends that he injured his left shoulder in 
2003 during service when he left a military vehicle without 
using three points of contact, resulting in the vehicle being 
pulled with his left shoulder.  He alleges that he jammed his 
left shoulder down, and ever since then, he has had left 
shoulder pain.  The Veteran also contends that he developed 
pneumonia during boot camp in 1984 or 1985, and that ever 
since then, he has had trouble breathing.

The Veteran's service treatment records from December 1984 
through December 1987 reveal complaints of and treatment for 
left upper extremity weakness.  A May 1987 treatment record 
reveals a diagnosis of brachial plexus neuropraxia, upper 
trunk, following a motor vehicle accident at that time.  A 
May 1987 treatment record notes the Veteran's complaints of 
left upper extremity weakness.  A July 1987 treatment record 
reveals that the Veteran was involved in a motorcycle 
accident and complained of left shoulder pain.  A September 
1987 treatment record shows that the Veteran was released to 
full duty without restrictions, as his strength fully 
recovered.  The Veteran's service treatment records from 
January 2003 through July 2003 are negative for any 
complaints of or treatment for a left shoulder disorder.  
Also, the Veteran's service treatment records from both 
periods of service are completely silent as to any findings 
of or treatment for pneumonia.

An August 2003 VA treatment record reveals the Veteran's 
complaints of a dry cough with yellow phlegm and some 
shortness of breath.  The Veteran noted that he was exposed 
to a lot of sand in Iraq.  The diagnosis was cough with 
yellow sputum.  VA treatment records from February 2004 
through February 2008 reveal that the Veteran regularly 
denied any shortness of breath.

VA treatment records from January 2006 through February 2006 
reveal the Veteran's complaints of left shoulder pain.  A 
January 2006 treatment record reveals that there was no 
redness or swelling and that left shoulder range of motion 
was slightly restricted due to pain.  X-rays of the left 
shoulder were negative.  The diagnosis was shoulder pain.  
Another January 2006 treatment record notes the Veteran's 
complaints of left shoulder pain.  The Veteran reported that 
during service, he had to sit in a very close grave-like area 
in an unnatural position for over 1.5 hours, and that he has 
had shoulder pain since then.  A February 2006 treatment 
record also reveals the Veteran's complaints of left shoulder 
pain.  Physical examination revealed normal range of motion 
and 5/5 strength.  There was no point tenderness, but the 
Veteran verbally indicated soreness.  He described his pain 
as a dull ache.  There was very slight forward internal 
rotation of the shoulders, bilaterally, and the Veteran was 
instructed on proper shoulder alignment and posture.  The 
Veteran attended physical therapy for his shoulder in 
February 2006, and the therapist noted that upon examination, 
both shoulder configurations were fine and there was no 
muscle atrophy.  The Veteran was able to hold adduction of 
both shoulders and restricted force did not produce any pain.  
Internal and external rotation caused pain in the localized 
area.

In June 2005, the Veteran underwent a VA examination.  With 
regard to his left shoulder, the Veteran reported that he 
laid on it for a long time during service in 2003, and that 
it has ached ever since.  He noted left shoulder pain two 
times per day for thirty minutes.  With regard to his 
residuals of pneumonia, the Veteran reported that he had 
pneumonia in 1983 during boot camp, and that he has had 
congestion in the lungs and throat and shortness of breath 
with activity ever since.  A pulmonary examination noted 
normal inspection, palpation, auscultation, and percussion.  
Examination of the left shoulder revealed normal range of 
motion and no pain.  Pulmonary function test results and a 
chest x-ray were normal.  X-rays of the left shoulder were 
also normal.  The VA examiner concluded that the Veteran's 
pneumonia had resolved, and there was no lung disorder 
present.  In addition, the VA examiner found no evidence of a 
left shoulder disorder.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, without a current disability, there 
can be no entitlement to compensation.  See Degmetich, 104 
F.3d 1328; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  
Brammer, 3 Vet. App. at 225.  Although the Veteran's VA 
treatment records reveal a diagnosis of left shoulder pain, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
With no evidence of a current diagnosis of residuals of 
pneumonia with breathing problems or a left shoulder 
disorder, service connection is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of the disorder at issue, the preponderance of the evidence 
is against the Veteran's claims, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a heart disorder is denied.

Service connection for organic brain syndrome is denied.

Service connection for a left shoulder disorder is denied.

Service connection for residuals of pneumonia with breathing 
problems is denied.


REMAND

With regard to the Veteran's claim for entitlement to service 
connection for PTSD, the Board concludes that another VA 
examination is necessary.  Initially, the Board observes that 
the Veteran's reported stressors of having witnessed T.A. die 
after being hit by a car while leaving a bar and having 
observed two pilots die after their plane crashed on the deck 
of the USS ENTERPRISE were verified by the U.S. Army and 
Joint Services Records Research Center in September 2007.  
Although the Veteran was provided with VA PTSD examinations 
in May 2005 and September 2007, each concluded that the 
Veteran did not have PTSD.  Nevertheless, the Veteran's VA 
treatment records reveal diagnoses of and treatment for 
chronic PTSD by a VA treating psychiatrist.  Specifically, a 
January 2006 VA treatment record notes a diagnosis of PTSD, 
and the only stressors reported by the Veteran during that 
evaluation were the stressors which have been verified.  
However, it is not clear from that treatment record whether 
the Veteran's PTSD diagnosis was based on the two noted 
stressors.  Accordingly, the RO should request an opinion 
from the Veteran's VA treating psychiatrist as to the basis 
of the PTSD diagnosis and the etiology of the Veteran's PTSD.

With regard to the Veteran's claim for entitlement to service 
connection for a low back disorder, the Board concludes that 
a remand is necessary for a new VA examination addressing the 
etiology of the Veteran's back disorder.  Specifically, the 
Veteran's service treatment records from January 2003 through 
July 2003 reveal complaints of and treatment for back pain.  
In addition, VA treatment records from November 2004 through 
February 2008 reveal continued complaints of back pain and a 
diagnosis of degenerative disc disease.  Although the Veteran 
was provided with a VA examination in June 2005 with regard 
to his complaints of back pain, there is no indication that 
the June 2005 VA examiner reviewed the Veteran's service 
treatment records prior to rendering the opinion that the 
Veteran's low back disorder was not related to his service.  
In addition, although the June 2005 VA examiner determined 
that the Veteran's low back disorder was not aggravated by 
service, no explanation or rationale was provided for this 
opinion.  Accordingly, the Board finds that a new VA 
examination is warranted to clarify whether the Veteran's 
degenerative disc disease of the lumbar spine was incurred in 
or aggravated by his active duty service, with consideration 
of his service treatment records showing inservice complaints 
of back pain.

With regard to the Veteran's claims of entitlement to service 
connection for right ear hearing loss and tinnitus, the Board 
also finds that remand is necessary for a VA examination.  
The Veteran claims that he was exposed to constant loud noise 
while working on the flight deck of the USS ENTERPRISE.  He 
testified that he worked as a jet mechanic and a plane 
captain, and that he was exposed to jet engines regularly.  
His personnel records show that his military occupational 
specialty was electrical and mechanical equipment repairman.  
In addition, he alleges that he had additional noise exposure 
during his service in Iraq, including exposure to noise from 
bombs, trucks, and loud machines.  A December 1985 inservice 
audiological examination reveals right ear hearing loss for 
VA purposes.  See 38 C.F.R. § 3.385 (2008).  

Although the Veteran had right ear hearing loss on service 
entrance in July 1984, additional audiological testing in 
December 1985 reveals a decrease in the Veteran's right ear 
hearing during service.  Under these circumstances, the 
Veteran should be provided with a VA audiological examination 
to determine if any right ear hearing loss was incurred in or 
aggravated by the Veteran's periods of military service.  In 
addition, although June 2005 VA examiner addressed the 
Veteran's complaints of tinnitus, the examiner did not 
provide an opinion as to the etiology of the Veteran's 
tinnitus.  Accordingly, the VA examination must also address 
the etiology of the Veteran's tinnitus.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran's VA 
treating psychiatrist, G.F., M.D., and 
request an opinion as to the basis of the 
previous diagnosis of PTSD and the 
etiology of the Veteran's PTSD.  The RO 
must specify for Dr. G.F. the stressors 
that it has determined are established by 
the record and Dr. G.F. must be instructed 
that only those events may be considered 
for the purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The Veteran's entire claims file 
and a copy of this Remand must be provided 
to Dr. G.F.  Dr. G.F. must integrate the 
previous psychiatric findings and 
diagnoses with the current findings to 
obtain a true picture of the nature of the 
Veteran's psychiatric status.  If the 
diagnosis of PTSD is deemed appropriate, 
Dr. G.F. must specify (1) whether each 
stressor found to be established by the 
record was sufficient to produce PTSD; and 
(2) whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by Dr. G.F.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed. 

2.  The RO must have the Veteran undergo a 
VA spine examination to determine the 
current existence and etiology of any low 
back disorder found.  The claims file and 
a copy of this Remand must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post-service medical records, 
the examiner must state whether any 
diagnosed low back disorder was incurred 
in or aggravated by the Veteran's active 
duty service.  A complete rationale for 
all opinions must be provided.  The report 
prepared must be typed.

3.  The Veteran must be afforded a VA 
audiological examination to determine the 
current existence and etiology of any 
right ear hearing loss and tinnitus found.  
The claims file and a copy of this Remand 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies, to include an audiogram, must be 
accomplished.  Specifically, the results 
of the audiological evaluation must state, 
in numbers, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000, and 
4000 Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
The examiner must record a detailed 
history of inservice and post-service 
noise exposure.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether any 
current right ear hearing loss and 
tinnitus are related to either of the 
Veteran's periods of military service, or 
to any incident therein, to include as due 
to noise exposure.  The examiner must 
specifically address the question of 
whether any degree of right ear hearing 
loss began as a result of any inservice 
noise exposure.  A complete rationale for 
all opinions must be provided.  The report 
prepared must be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
aforementioned examinations, documentation 
must be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the development requested has 
been completed, the RO must review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this Remand.  If the reports 
are deficient in any manner, the RO must 
implement corrective procedures at once.

6.  The RO must then re-adjudicate the 
Veteran's claims on appeal.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


